Case 1:19-cv-00973-CFC
           Case 19-10118-LSS
                         Document
                              Doc10
                                  292Filed
                                        Filed
                                           06/27/19
                                              07/03/19Page
                                                        Page
                                                           1 of12ofPageID
                                                                    2     #: 419
Case 1:19-cv-00973-CFC
           Case 19-10118-LSS
                         Document
                              Doc10
                                  292Filed
                                        Filed
                                           06/27/19
                                              07/03/19Page
                                                        Page
                                                           2 of22ofPageID
                                                                    2     #: 420
